Case 0:19-cv-63092-AHS Document 25 Entered on FLSD Docket 03/10/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-63092-CIV-SINGHAL

  SAGARE POWELL,

         Plaintiff,

  v.

  MARSHALL & GREGORY VIII, LLC,

       Defendant.
  _______________________________________/

           ORDER APPROVING FLSA SETTLEMENT AND DISMISSING CASE

         THIS CAUSE came before the Court on the parties’ Joint Motion for Approval of

  FLSA Settlement and Dismissal of Action with Prejudice (“Motion”) (DE [22]), filed on

  March 4, 2020. The Court has carefully reviewed the Motion, the Settlement Agreement

  that was submitted, and the record in this case. The Court finds that the terms of the

  settlement reflect a reasonable compromise of disputed issues, are fair and reasonable,

  and meet the standard set forth in Lynn’s Food Stores, Inc. v. United States, 679 F.2d

  1350 (11th Cir. 1982), including the award of attorneys’ fees to Plaintiff’s counsel as the

  prevailing party. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Joint Motion for Approval of FLSA

  Settlement and Dismissal of Action with Prejudice (DE [22]) is GRANTED. The FLSA

  Settlement Agreement (DE [23-1]) which has been duly filed as a record of the Court, is
Case 0:19-cv-63092-AHS Document 25 Entered on FLSD Docket 03/10/2020 Page 2 of 2




  APPROVED in its entirety.   This case is DISMISSED WITH PREJUDICE, and any

  remaining pending motions are DENIED AS MOOT. The Court retains jurisdiction to

  enforce the terms of the FLSA Settlement Agreement.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Florida, this 9th day of

  March 2020.




  Copies to counsel of record via CM/ECF




                                           2
